Citation Nr: 0409983	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  04-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, by reason of a 
claim of clear and unmistakable error (CUE) in a March 1985 
decision of the Board of Veterans' Appeals that terminated the 
veteran's total rating due to unemployability by reason of his 
service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1942 to August 1946.  His 
awards and medals included the Combat Infantryman Badge and the 
Purple Heart Medal.  He died in December 1995, and the appellant 
is his widow.  

This appeal arises out of a January 1999 rating action entered by 
the VARO in Detroit, Michigan, that noted error had been alleged 
in a rating decision that had been upheld by the Board and an 
error of this nature was clearly within the jurisdiction of the 
Board, and not the RO.  This notation was made in the context of a 
claim by the appellant for dependency and indemnity compensation 
benefits authorized under the provisions of 38 U.S.C.A. § 1318.  
That law essentially provides for an award of these benefits to 
the surviving spouse of a veteran who had been rated as totally 
disabled due to service-connected disability for a period of 10 or 
more years immediately preceding his death.  


FINDINGS OF FACT

1.  By a rating decision dated in September 1972, the RO granted 
entitlement to a total rating based on unemployability by reason 
of the severity of the veteran's service-connected disabilities, 
from July 19, 1972.  

2.  By a rating decision dated in September 1982, the RO 
terminated entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities, 
effective December 1, 1982.  

3.  In a decision dated March 25, 1985, the Board denied 
entitlement to a total rating for compensation purposes based on 
individual unemployability on the basis that the service-connected 
disabilities were not of sufficient severity as to preclude the 
veteran from "some" form of substantially gainful employment."  

4.  The Board, in its March 1985 decision, failed to apply 38 
C.F.R. § 3.343 in its determination terminating the veteran's 
entitlement to a total compensation rating based on individual 
unemployability.  


CONCLUSIONS OF LAW

1.  The March 1985 decision by the Board denying the veteran 
entitlement to a total rating based on individual unemployability 
due the severity of his service-connected disorders was clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 2002); 
38 C.F.R. §§ 3.343, 3.344 (c) as in effect in 1983 and 20.1400--
20.1411 (2003).

2.  The criteria for an award of dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 are met.  38 
U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Introduction above, the veteran died in 
December 1995.  At the time of his death, service connection was 
in effect for ankylosis of the right knee, rated as 50 percent 
disabling from August 2, 1946; shell fragment wound residuals of 
the right ankle, with limitation of motion, rated as 20 percent 
disabling from August 2, 1946; renal calculus of the right kidney, 
rated as noncompensably disabling since August 5, 1959; and renal 
calculus of the left kidney, rated as noncompensably disabling 
from August 5, 1959.  The combined disabling rating of 60 percent 
had been in effect from August 2, 1946.  The veteran had also been 
entitled to a total rating based on individual unemployability by 
reason of his service-connected disabilities from July 19, 1972, 
to December 1, 1982.  

The appellant seeks to establish entitlement to dependency and 
indemnity compensation benefits under the provisions of 38 
U.S.C.A. § 1318 that provides for an award of those benefits where 
the veteran during his lifetime had been totally disabled due to 
service-connected disability for a period of 10 years or more 
immediately preceding his death.  To establish entitlement under 
this law, the appellant contends that the termination of the 
unemployability rating was erroneous, such that had that error not 
been made, the requirements for an award of benefits under § 1318 
would be met.  

In pertinent part, the record shows that in a September 1972 
rating action the veteran was granted a total compensation rating 
based on unemployability from July 19, 1972.  This evaluation 
remained in effect until the September 1982 rating decision that 
terminated the unemployability rating.  The veteran had an 
examination by VA in September 1982 and the subsequent rating 
determination found that the service-connected disabilities were 
not shown to be of such severity as to render him incapable of 
obtaining and maintaining some form of substantially gainful 
employment.  The veteran filed a notice of disagreement with the 
decision and submitted a statement from his physician in August 
1983.  A statement of the case was issued in September 1983.  

Received later in September 1983 was a statement from the 
president of the company for which the veteran worked in 1960.  A 
supplemental statement of the case was issued in October 1983.  In 
a March 25, 1985, decision, the Board confirmed the denial of the 
veteran's entitlement to a total rating based on unemployability 
due to the severity of his service-connected disabilities.  The 
Board determined that the evidence as a whole supported a finding 
that the service-connected disabilities "are not of a sufficient 
severity as to preclude him [the veteran] from 'some' form of 
substantially employment."  The Board noted that while the veteran 
appeared to be precluded from employment involving extensive 
walking, it was the belief of the Board that "there are certain 
forms of more sedentary employment" within the veteran's 
capability to perform.  As mentioned above, the appellant and her 
representative argue that this determination was clearly and 
unmistakably erroneous.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), was signed into law.  The VCAA, among other 
things, includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  A pertinent exception to the applicability of the VCAA 
is with respect to claims of clear and unmistakable error.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United States 
Court of Appeals for Veterans Claims (Court) found that although 
the VCAA, with its expanded duties, is potentially applicable to a 
great number of claims, VCAA was not applicable to allegations of 
clear and unmistakable error in Board decisions.  Livesay, 15 Vet. 
App. at 178.  The Board notes that a clear and unmistakable error 
claim must be viewed exclusively in light of evidence that was of 
record at the time the decision was made, in this case March 25, 
1985.  See 38 C.F.R. § 20.1403 (2003).  Therefore, there is no 
additional evidence that must be obtained by the Board.  Further, 
since the outcome of the claim of error in the 1985 Board decision 
controls the result of the primary claim for benefits under § 
1318, and those benefits are granted by this decision, no further 
discussion of the applicability of the VCAA to the claim for 
dependency and indemnity compensation benefits is necessary.

The Court has propounded a three-pronged test to determine whether 
clear and unmistakable error was present in a prior determination.  
The criteria are:  (1)  either the correct facts as they were 
known at the time, were not before the adjudicator (i.e., there 
must be more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time of 
the prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, the 
Court stated:

CUE is a very specific and rare kind of "error."  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error...

If a claimant--appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE on 
its face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged error.  
It must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  See also Grover v. 
West, 12 Vet. App. 109, 111-112 (1999).  

The Board notes that only the law as it existed at the time of a 
prior Board decision may be considered with regard to a CUE claim.  
See 38 C.F.R. § 20.1403 (b).  The Board cannot apply the benefit 
of hindsight to its evaluation of the March 1985 Board decision in 
determining whether CUE existed.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

The regulations concerning the continuance of total disability 
ratings that existed in 1985 did not vary much from those in 
effect today.  In reducing a rating of 100 percent service-
connected disability based on individual unemployability, the 
provisions of § 3.105 (e) were for application; the regulation 
indicated that caution was to be exercised in determining that 
actual employability was established by clear and convincing 
evidence.  When in such a case the veteran was undergoing 
vocational rehabilitation, education or training, the rating would 
not be reduced by reason thereof unless there was received 
evidence of marked improvement or recovery in physical or mental 
conditions or of employment progress, income earned, and prospects 
of economic rehabilitation, which demonstrated affirmatively the 
veteran's capacity to pursue the vocation or occupation for which 
the training was intended to qualify him, or unless the physical 
or mental aspects demanded of the course were obviously 
incompatible with total disability.  38 C.F.R. § 3.343 (c) (1984).

As noted by the veteran's accredited representative, it is 
apparent from a review of the 1985 Board decision that there was 
failure to consider the provisions of 38 C.F.R. § 3.343 (a) as 
they affected the case.  As noted above, the current appeal stems 
from the Board's determination affirming the RO's termination of 
the veteran's entitlement to a total compensation based on 
unemployability.  The appeal is not from a decision that denied a 
grant of a total compensation rating.  This distinction is 
important.  The error in the March 1985 decision was that the 
Board did not address the issue before it as a termination of a 
total disability rating based on individual unemployability.  
Rather, it characterized the appealed issue as entitlement to such 
a rating.  38 C.F.R. § 3.343 makes the requirements for reduction 
from a total rating more stringent than those for an initial 
award.  Reduction requires "material improvement," which by 
definition requires that the veteran attain improvement under the 
ordinary conditions of life, that is, while working or actively 
seeking work.

The Board, in its 1985 decision, never referred to the termination 
of the veteran's entitlement to a total disability rating based on 
unemployability as a matter of procedural history.  In treating 
the veteran's claim as one for establishment of a total disability 
rating based on individual unemployability, the Board applied an 
incurred standard of review to the veteran's appeal.  In 
particular, the Board failed to apply the provisions of 38 C.F.R. 
§ 3.343.  The Board failed to demonstrate that actual 
unemployability was established by clear and convincing evidence 
prior to the termination of the total disability rating based on 
unemployability.  In effect, the Board improperly reversed the 
standard of proof by requiring the veteran to prove entitlement to 
such a rating.  This is the type of error that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have been 
manifestly different but for the error.  Accordingly, for the 
foregoing reasons and bases, it is concluded that clear and 
unmistakable error was committed as a result of misapplication of 
the regulations in effect at the time of the Board's 1985 
decision.  The Board notes that the record at that time included 
an August 1983 statement from the veteran's long-time treating 
physician who reported there had been no improvement in his right 
leg shortening or stiffness.  The physician indicated he could not 
understand why VA had instituted the reduction in benefits.  He 
stated the veteran had difficulty in ambulating because of the 
shortness of the right leg and fixation of the right knee.  He 
noted that even with the lift in his right shoe, it was difficult 
for the veteran to ambulate for any long distances.

In view of the foregoing, it is concluded that clear and 
unmistakable error was committed as a result of misapplication of 
the regulations in effect at the time of the Board's 1985 
decision.  The Board commends the appellant's representative for a 
clear and concise argument on her behalf.  




ORDER

The March 1985 decision by the Board that denied entitlement to a 
total disability rating based on individual unemployability by 
reason of service-connected disability was based on clear and 
unmistakable error.  The Board's March 25, 1985, decision, is 
accordingly reversed.  Since the outcome of the claim of error in 
the 1985 decision controls the result of the primary claim for 
benefits under § 1318, entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1318 is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



